666 S.E.2d 386 (2008)
PETROLEUM REALTY II, LLC et al.
v.
BOCA PETROCO, INC. et al.
No. A08A0248.
Court of Appeals of Georgia.
June 18, 2008.
Lis pendens. Cherokee Superior Court. Before Judge Mills.
Swift, Currie, McGhee & Hiers, Matthew B. Jones, Atlanta, for appellants.
Morris, Manning & Martin, Jeffrey K. Douglass, Atlanta, for appellees.
SMITH, Presiding Judge.
Following this court's grant of an application for interlocutory review, Petroleum Realty II, LLC and Petroleum Realty V, LLC (collectively, "PR") appeal from the trial court's denial of a petition to involuntarily cancel lis pendens. As the outcome of this appeal is controlled by our recent opinion in Boca Petroco, Inc. v. Petroleum Realty II, LLC, ___ Ga.App. ___, 666 S.E.2d 12 (2008), we reverse.
In Boca Petroco, we held that the trial court properly canceled the notice of lis pendens because the Florida court lacked subject matter jurisdiction over property in Georgia, and therefore one of the requirements for a valid lis pendens was not met. Id. at ___(2), 666 S.E.2d 12. Based on this court's decision in Boca Petroco, we hold that the trial court erred here in denying PR's *387 petition to cancel the notice of lis pendens. PR's remaining enumerations, as well as all pending motions, are moot.
Judgment reversed.
MIKELL and ADAMS, JJ., concur.